DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 4/5/2022 has been received and will be entered.
Claim(s) 1-43 is/are pending.
Claim(s) 1, 2, 4, 5, 6, 7, 8, 9, 10, 11, 12, 14, 16, 17, 18, 19, 20, 21, 23, 24, 26, 28, 29, 30, 32, 33, 34, 35, 36, 37, 38, and 39 is/are currently amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/2022 was filed after the mailing date of the Non-Final Office Action on 1/6/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Note that it would appear as if certain documents had formatting issues and/or did not reproduce well. See the Nie and Powell documents. The documents have been considered to the extent their relevance indicates. 

Response to Arguments
Claim Objections
I. With respect to the objection to Claims 4-35 and 37-43 under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim, the Remarks rely on amendments. (Remarks of 4/5/2022 at 8). The objection is WITHDRAWN. 

Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1-2 under 35 U.S.C. 103 as being unpatentable over Song, et al., Fabrication of fullerene-decorated carbon nanotubes and their application in flame-retarding polypropylene, Nanoscale 2009; 1: 118-121 (hereinafter “Song at __”) in view of: (i) US 2012/0261620 to Richter, et al., as understood, the Remarks rely on the amendments limiting the nanospheres to “aerogel carbon nanospheres.” (Remarks of 4/5/2022 at 9). This is persuasive. The rejection is WITHDRAWN. 
II. With respect to the rejection of Claim 3 under 35 U.S.C. 103 as being unpatentable over Song, et al., Fabrication of fullerene-decorated carbon nanotubes and their application in flame-retarding polypropylene, Nanoscale 2009; 1: 118-121 (hereinafter “Song at __”) in view of: (i) US 2012/0261620 to Richter, et al., and further in view of: (ii) Joris, et al., The Effects of Polar Aprotic Solvents on Linear Free-Energy Relationships in Hydrogen-Bonded Complex Formation, Journal of the American Chemical Society 1972; 94(10): 3438-3442 (hereinafter “Joris at __”) to show a state of fact, the rejection is WITHDRAWN in view of the discussion above. 
III. With respect to the rejection of Claim(s) 36 under 35 U.S.C. 102(a)(1) as being anticiapted by Song, et al., Fabrication of fullerene-decorated carbon nanotubes and their application in flame-retarding polypropylene, Nanoscale 2009; 1: 118-121 (hereinafter “Song at __”), the rejection is WITHDRAWN in view of the discussion above.

Allowable Subject Matter
I. Claims 1-43 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. 
	Similar products and methods are known. In addition to the references identified in the international search, Zhu, et al., Interconnected carbon nanotube-graphene nanosphere scaffolds as free-standing paper electrode for high-rate and ultra-stable lithium-sulfur batteries, Nano Energy 2015; 11: 746-755 (hereinafter “Zhu at __”) is made of record. Zhu teaches nanotubes in contact with graphene nanospheres. See e.g. (Zhu at 748, “Fig. 1”). The Remarks argue that the aerogel carbon nanospheres should be construed as amorphous. (Remarks of 4/5/2022 at 9-10). Graphene (as taught in Zhu), and/or fullerenes (as taught in Song) are understood to be crystalline. Substation of amorphous for crystalline materials is not necessarily obvious owing to the differences in structure and properties. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736